2. (
Mr President, I rise under Rules 152 and 160 of the Rules of Procedure, concerning voting procedure and roll call votes. It is obvious that the Rules of Procedure have been abused and used in a way utterly contrary to their intention. Could I ask, through you, that specialists such as Mr Corbett and others look very carefully at what has happened today? My understanding is that the President has the discretion to rule that any request for a roll-call vote be declared invalid. That may become a necessity when we have heavier voting sessions in the future.
(DE) Mr President, in this House we have very liberal and, in particular, minority-friendly Rules of Procedure, and rightly so. It is our wish and our duty to preserve them. This, however, presupposes that the various groups exercise their minority rights properly and do not abuse them. When that happens - as it has done today - we should rethink this practice.
Mr President, I must take exception to the two points of order just made. The rules are absolutely clear on this. Every group has the right to request roll-call votes. No discretionary power is given to the Chair. We have always accepted that, ultimately, in any democratic chamber the majority has the right to get its way, but what we have just heard is the most intolerant position that does not allow any opposition, that does not allow any dissenting view and, if my colleagues want to understand why the European Union is so unpopular with the voters out there, you need only consider your own intolerant attitude towards anyone expressing any view other than your own.
(Applause)
Mr Hannan, to my knowledge, all votes which have taken place this morning have been by roll call. Therefore the Rules have been complied with meticulously.
Mr President, I wish to point out to Mr Beazley and Mr Rack, and perhaps to yourself, Mr President, that today is the first time since I have sat in the European Parliament that we can actually be confident that the results are right, because normally it is a farce! So do not moan at us, we are helping you to tidy up this place so that in the future more of this work is done in committee and we are not given hundreds and, in some cases, thousands of amendments. What we have done is entirely within the Rules and all of you - in particular those who believe in this place - should learn a lesson from it.
on behalf of the PSE Group. - (DE) Mr President, I rise under Rule 171 of the Rules of Procedure and table the following motion on behalf of the Socialist Group in the European Parliament: in view of the urgent need to discuss the Rules of Procedure and their interpretation, I move that the sitting be suspended as of now and that all further debates, including the explanations of vote, be postponed until ten o'clock this evening.
(Applause)
Fourteen MEPs in the House have requested explanations of votes for each of the seven debates held yesterday and this morning. Fourteen MEPs, each of whom has requested an explanation on each of the seven debates: ten are members of the IND/DEM Group, two of the PPE-DE Group and two are Non-attached.
If these explanations of vote take place now they will probably take up about two hours of our time.
Therefore I submit the following point of order to the House: either we take the explanations of vote and stay here for two hours more or we suspend the session now as proposed by Mr Schulz and hold the explanations of vote tonight.
(The House agreed to this proposal.)
Ladies and gentlemen, notification of the timing explanations of vote will be given at 3 p.m.